Citation Nr: 1233492	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased initial evaluation in excess of 10 percent prior to April 4, 2008, for degenerative joint disease of the lumbar spine at L5-S1.

2. Entitlement to an increased initial evaluation in excess of 20 percent from April 4, 2008, to November 3, 2010, and 40 percent thereafter, for degenerative joint disease of the lumbar spine at L5-S1.

3. Entitlement to service connection for radiculopathy of the left lower extremity associated with degenerative joint disease of the lumbar spine at L5-S1.

4. Entitlement to service connection for bowel impairment associated with degenerative joint disease of the lumbar spine at L5-S1.

5. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.L. 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1983 to November 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at a November 2008 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in October 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

Since the most recent readjudication, the Veteran has submitted additional evidence and argument with a waiver of AOJ consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to April 4, 2008, degenerative joint disease of the lumbar spine was manifest by no more than subjective complaints of pain and objective evidence of moderate limitation of motion, with flexion limited by pain to 60 degrees; there is no objective evidence of ankylosis or incapacitating episodes totaling at least 4 weeks in a 12-month period.

2. From April 4, 2008, to November 3, 2010, degenerative joint disease of the lumbar spine was manifest by no more than subjective complaints of pain and objective evidence of moderate limitation of motion, with flexion limited by pain to 40 degrees; there is no objective evidence of ankylosis or incapacitating episodes totaling at least 4 weeks in a 12-month period.

3. As of November 3, 2010, degenerative joint disease of the lumbar spine is manifest by no more than subjective complaints of pain and objective evidence of severe limitation of motion, with flexion limited by pain to 10 degrees; there is no objective evidence of ankylosis or incapacitating episodes totaling at least 6 weeks in a 12-month period.

4. The Veteran's degenerative joint disease of the lumbar spine is manifested by associated radiculopathy of the left lower extremity.

5. The Veteran's degenerative joint disease of the lumbar spine is manifested by associated bowel impairment.

CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 20 percent, but no more, prior to April 4, 2008 for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

2. The criteria for an initial evaluation in excess of 20 percent from April 4, 2008, to November 3, 2010, and 40 percent thereafter, for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

3. The criteria for service connection for radiculopathy of the left lower extremity associated with degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).

4. The criteria for service connection for bowel impairment associated with degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received appropriate notification prior to the initial unfavorable agency decision through a June 2004 notice letter, with additional notice sent in March 2008 and March 2009.  The Veteran's claims were subsequently readjudicated, most recently in February and August 2012 supplemental statements of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  The Veteran has been provided VA examinations in relation to the disabilities on appeal, most recently in July 2012.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002). These examinations are adequate for the purposes of evaluating the Veteran's service-connected disability, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This case was previously remanded in October 2010 in order to provide the Veteran another VA examination.  A VA examination was provided in November 2010, and again in July 2012.  There has been substantial compliance with the October 2010 remand, and adjudication may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling prior to April 4, 2008, 20 percent from April 4, 2008, to November 3, 2010, and 40 percent thereafter, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, pertaining to degenerative arthritis of the spine.  He asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  A 20 percent rating is the highest award possible for combined range of motion.

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also potentially applicable to the Veteran's claim is DC 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

Prior to April 4, 2008

Prior to April 4, 2008, the Veteran's lumbar spine disability has been evaluated as 10 percent disabling.  A VA contract examination conducted in September 2004 notes the following ranges of motion of the lumbar spine: flexion to 60 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  The total range of motion of the lumbar spine was 170 degrees.  The examination report notes that pain has the major functional impact on motion, and begins at the ranges noted above.  There was no ankylosis or kyphosis of the spine, and no signs of intervertebral disc syndrome at the time.

Applying the range of motion to the General Rating Formula, the results of the September 2004 VA contract examination support the award of an initial 20 percent evaluation prior to April 4, 2008, as the Veteran exhibited flexion of the lumbar spine to only 60 degrees.  An evaluation greater than 20 percent is not warranted under the General Rating Formula, as there is no evidence of flexion limited to 30 degrees or less, nor is there evidence of ankylosis of the lumbar spine.  

The Veteran is not entitled to an initial evaluation greater than 20 percent under the schedular criteria for intervertebral disc syndrome during this stage of the appeal.  See 38 C.F.R. § 4.71a, DC 5243.  Initially, the VA contract examiner specifically stated there were no signs of intervertebral disc syndrome at the time of the September 2004 examination.  However, assuming arguendo that DC 5243 applies to this stage of the Veteran's appeal, an evaluation greater than 20 percent is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, totaling at least 4 weeks at any point during this stage of the appeal.  

While the Veteran reported a total of 30 days of bed rest within the prior year, there is no evidence such bed rest was prescribed by a physician.  VA treatment records reflect the Veteran was recommended physical therapy and exercise to alleviate his back pain.  The Veteran was specifically requested at the December 2008 hearing to provide evidence bed rest had been prescribed; to date no evidence has been submitted.

The Veteran is entitled to an initial evaluation of 20 percent for his lumbar spine disability prior to April 4, 2008.  However, a preponderance of the evidence is against an initial evaluation greater than 20 percent during this stage of the appeal.  

April 4, 2008, to November 3, 2010

For this stage of the Veteran's appeal, his lumbar spine disability has been evaluated as 20 percent disabling.  Range of motion testing includes an April 2008 VA contract examination, noting the Veteran exhibiting flexion of the lumbar spine to 40 degrees and extension to 5 degrees of motion.  The examiner specifically noted that no additional loss of motion was found due to pain, weakness, fatigue, incoordination or lack of endurance.  See DeLuca, supra.  A November 2009 VA examination report notes the Veteran exhibited flexion limited by pain to 40 degrees and extension limited by pain to 15 degrees.  The VA examiner noted that no additional loss of motion was found due to pain, weakness, fatigue or lack of endurance.  See DeLuca, supra.  Finally, a December 2009 VA examination report notes flexion and extension limited by pain, weakness and fatigue due to repetitive motion to 40 degrees and 20 degrees of motion, respectively.  There is no other evidence during this stage of the appeal addressing limitation of motion.

Applying the range of motion measurements to the General Rating Formula, the results of the April 2008 and November and December 2009 VA examinations demonstrate the Veteran is not entitled to an evaluation greater than 20 percent for his lumbar spine disability at any point for the period April 4, 2008, to November 3, 2010, based upon limitation of motion.  See 38 C.F.R. § 4.71a.  There is no medical evidence of forward flexion of the lumbar spine limited to 30 degrees or less during this period of the appeal.  Id.  In addition, there is no objective evidence of ankylosis of the lumbar spine or of the entire spine this period of the appeal.  Id.

The Veteran is not entitled to an increased evaluation under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5243.  A higher evaluation is not warranted because there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, totaling at least 4 weeks at any point during this stage of the appeal.

The Veteran is not entitled to an initial evaluation in excess of 20 percent for his lumbar spine disability at any point from April 4, 2008, to November 3, 2008.  As a preponderance of the evidence is against an increased initial evaluation during this stage of the appeal, the benefit of the doubt rule does not apply to this stage of the appeal, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As of November 3, 2010

At 40 percent disabling, the Veteran's lumbar spine disability has been assigned the maximum schedular evaluation based on limitation of motion as of November 3, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula.  At a VA examination conducted on this date, flexion of the lumbar spine was noted from 0 to 10 degrees.  At a July 2012 VA examination, flexion was to 45 degrees with painful motion beginning at 35 degrees of motion.  There is no evidence of ankylosis of the lumbar spine noted at either VA examination or in any other medical evidence of record; therefore, a higher evaluation is not warranted for the Veteran's lumbar spine disability under the General Rating Formula during this period.  Id.

With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation in the instant case.  See 38 C.F.R. § 4.71a, DC.  The July 2012 VA examination report specifically notes incapacitating episodes with a total duration of between 2 and 4 weeks.  There is no other evidence of record to suggest the Veteran has been prescribed bed rest by a physician during this stage of the Veteran's appeal.  As such, an evaluation in excess of 40 percent is not warranted based on intervertebral disc syndrome.

There is no competent evidence of ankylosis or incapacitating episodes with a total during of at least 6 weeks at any point as of November 3, 2010.  The preponderance of the evidence is against a higher evaluation for the Veteran's lumbar spine disability at any point during this stage of the Veteran's appeal.  The benefit of the doubt rule does not apply, and an increased rating is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Neurological Manifestations

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has been previously awarded separate evaluations for radiculopathy of the right lower extremity and bladder impairment.  Records reflect the Veteran's longstanding complaints of bilateral pain and numbness radiating from his lumbar spine to his lower extremities.  See, e.g., VA treatment records dated May 2007 and April 2009.  The July 2012 VA examination report notes moderate radicular pain and numbness bilaterally.  This examination report also notes the Veteran experiences occasional bowel incontinence, and links both radiculopathy and bowel incontinence to the Veteran's service-connected lumbar spine disability.  Therefore, service connection for radiculopathy of the left lower extremity and bowel impairment is warranted as neurological manifestations of the Veteran's lumbar spine disability.  

Additional Considerations

While the Veteran complains of pain throughout the range of motion of his lumbar spine, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion except as discussed above and does not serve as a basis for an increased initial evaluation at any stage of the Veteran's appeal.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

In determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including painful and decreased motion, incapacitating episodes and neurological manifestations, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and  extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation of 20 percent, but no more, for degenerative joint disease of the lumbar spine prior to April 4, 2008, is granted.

An initial evaluation in excess 20 percent from April 4, 2008, to November 3, 2010, and 40 percent thereafter, for degenerative joint disease of the lumbar spine is denied.

Service connection for radiculopathy of the left lower extremity associated with degenerative joint disease of the lumbar spine is granted.

Service connection for bowel incontinence associated with degenerative joint disease of the lumbar spine is granted.


REMAND

The Board has awarded separate service connection for neurological manifestations of the Veteran's service-connected lumbar spine disability, specifically radiculopathy of the left lower extremity and bowel impairment.  Following the assignment of an initial evaluation for these disabilities, the Veteran may meet the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  To date, the AOJ has considered entitlement to TDIU only on an extraschedular basis.  The issue must be remanded to the AOJ for consideration of TDIU on a schedular basis.




Accordingly, the case is REMANDED for the following action:

1. Assign an initial disability evaluation for the Veteran's service-connected radiculopathy of the left lower extremity and bowel impairment as associated with degenerative joint disease of the lumbar spine.  Inform the Veteran that, should he disagree with the disability evaluation or effective date assigned, in order to complete an appeal of these issues he must file a timely notice of disagreement and, following the issuance of a statement of the case, a timely substantive appeal.

2. Adjudicate the issue of whether TDIU is warranted on a schedular basis based on the entirety of the evidence.  If the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  Allow an appropriate period for response, and then return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


